DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on June 1, 2021 is acknowledged.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 1, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 and 3, “the exit openings” lack antecedent basis.  Also, it is unclear as to what applicants intend to claim with respect to the phrase “exit openings”, since the outlets from the spray nozzles are defined as “exit ports” within independent claim 1.  If applicant is attempting to define the same outlet structures of the spray nozzles, it is suggested that one set of consistent terminology be utilized throughout the claims.
In claim 12, it appears that the term “spray head” utilized on lines 2 and 3 of the claim should be replaced by --spray nozzle--, since the overall structure being defined by the claim is the “spray head” and typically one would not use the term being defined (spray head) to define that same structure, i.e., the spray head.  Clearly, “the spray nozzle” forms a part of the “spray head” and as such it would appear that the claim would better define the spray head by using the term spray nozzle, rather than try to define the spray head using “spray head” as a defining term.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-11, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by NL 9201491.
NL 9201491 (Figs. 1-3) teaches a spray head (4) for a steam desuperheater comprising a main body (5) having a first end portion arranged (by the threads at the top of the device) for connection to a coolant material flow line, and a second portion (the lower end of the device (5) extending away from the first end portion, and an internal passage, the internal passage arranged for connection to a fluid source and including an internal surface having a plurality of entrance ports (21), the main body having an outer portion including a plurality of spray nozzles (18) each having an exit port (22).  The device further includes a plurality of flow passages (12) extending between the internal surface and the outer portion, the flow passages coupling the entrance ports (21) to a corresponding exit port (22) of the spray nozzles (18), the spray nozzles carried by outwardly extending projections (20) that extend away from the longitudinal axis of the main body (note that plunger valve (8) extends along the longitudinal axis of the main body (5)).
With regard to the dependent claims 4-6, the interior and exterior surfaces of the main body define respective upstream and downstream sides thereof, and as such the spray nozzles are located on the downstream side, the entrance ports (21) are adjacent the upstream side, and the exit ports are adjacent the downstream side.
With regard to the structures as set forth by dependent claims 8-11, the outer portion is defined by the outer surface of the main body (5), with the internal passage being inside of the inner surface of the main body, the flow passages (12) being disposed between the outer portion and the internal passage (within an internal space), 
With regard to claims 13-18, the main body (5) defines an entrance port on the upstream side of the passage that extends between the first end portion and the second end portion of the device, with spray nozzles (18) adjacent to the downstream side of the device, and flow passages (12) coupled between the entrance port and the spray nozzle, the main body having a curved upstream surface and an outer wall forming an outer portion of the device, with the projecting spray nozzles creating an irregular external shape to the device.  The elements of the device are integrally connected together to form a continuous flow path for the fluid through the entrance port, the internal passage, the flow passages, and the spray nozzle outlets arranged along the outer wall of the device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over NL 9201491 taken together with NL 9301125.
NL 9201491 (Figs. 1-3) as applied above, substantially discloses applicant’s invention as recited by instant claim 7, except for the entrance port being positioned adjacent the first end portion of the device and the spray nozzle being positioned adjacent the second end portion of the device.
NL 9301125 (Fig. 2) discloses a spray head for a desuperheater similar to that of NL ‘491, wherein the main body of the device includes a first end portion that provides entrance ports (at the ends of conduits (5)) to spray nozzles (3) that are arranged at the second end portion of the device.  Wherein the construction as taught by NL ‘125 would allow for quick connection and disconnection of individual supply lines to the device without having to take the entire device offline, it would have been obvious for an artisan at the time of the filing of the application, to provide the spray head apparatus of NL ‘491 with individual supply line connections, in view of NL ‘125, since such would reduce downtime of the device during routine maintenance on individual spray nozzle connections.
Allowable Subject Matter
Claims 2, 3, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose or suggest the spray head as defined by independent claim 1 with each of the spray nozzles being carried by outwardly extending projections that extend away from a longitudinal axis of the main body, in combination with the specific orientations of the exit openings of the nozzles as set forth by dependent claim 2 or 3, or in combination with the differing spray volume capabilities of the separate nozzles of the spray head of dependent claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.S.B/9-11-21
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776